                         CASE 0:21-cv-00865-WMW-LIB Doc. 1 Filed 03/29/21 Page 1 of 7


Pro Se   l5 (Rev l2116) Complaint for Violation of Civil Rights (Non-Prisoner)



                                           UNtrpt SrarpsDtsrnlcr CoUH*CEIVEE                                                                     By t\fiAlL
                                                                           District of                                             t,|AR 2   e   2021


                                                                                 Division
                                                                                                                       'h','[,[#,11fl-l"fr
                                                                                                                                                     IS"Jtr
                                                                                                           21-cv-865 WMW/LIB
                                                                                         Case No.
                                                                                                          (to   be   filled in   by the Clerk's Office)




(write the futt ,"^,                         is fiting this comptaint.
If the names of all the"rr"rr'Jflill,#'l,ho
                        plaintiffs cannotfit in the space above,
please write "see attached" in the space and attach an additional
                                                                                         Jury   Trial: ftheck one)
                                                                                                                          $ Vm n              No
page with the   full   list of names.)
                                     -v-

         t\,€ L.y
(Write the full name of each defendant who is being sued. If the
names ofall the defendants cannotfit in the space above, please
write "see attached" in the space and attach an additional page
with thefull list of names. Do not include addresses here.)



                                     COMPLAINT FOR VIOLATION OF CIVI RIGHTS
                                                            (Non-Prisoner Complaint)


                                                                          NOTICE

    Federal Rules of Civil Procedure 5.2 addresses the privacy and securify concerns resulting from public access to
    electronic court files. Under this rule, papers filed with the court should not contain: an individual's full social
    security number or full birth date; the full name of a person known to be a minor; or a complete financial account
    number. Afilingmayincludeonly:thelastfourdigitsofasocial securitynumber;theyearofanindividual's
    birth; a minor's initials; and the last four digits of a financial account number.

    Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
    other materials to the Clerk's Office with this complaint.

    In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
    forma pauperis.




                                                                                                                      MAR        2e 202f N
                                                                                                                U.S. D|STI.IICT COURT       IN!           Page
                      CASE 0:21-cv-00865-WMW-LIB Doc. 1 Filed 03/29/21 Page 2 of 7


Pro Se l5 (Rev. l2116) Complaint for Violation of Civil Rights (Non-Prisoner)


T.        The Parties to This Complaint

          A.         The Plaintiff(s)


                     Provide the information below for each plaintiff named in the complaint. Attach additional pages                      if
                     needed.
                           Name
                           Address

                                                                         S ai,{               C   /t, J   /t'/'\          563o1
                                                                                                           State              Zip.Code
                           County
                           Telephone Number
                           E-Mail Address
                                                                                                                                                !9o4?
          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (if known) and check whether you are bringing this complaint against
                     them in their individualcapacity or officialcapacity, or both. Attach additional pages if needed.

                     Defendant No. I

                           Name
                           Job or Title     1if knownl

                           Address

                                                                                                                          55L22
                           County
                           Telephone Number
                           E-Mail Address (if known)

                                                                                Individual capacity   ELom"iut     capacity


                     Defendant No. 2
                           Name
                           Job or Title ftf known)
                           Address

                                                                           5 rqJ ean
                                                                                  '                       i4n)         55 tL7
                                                                                       Ciry                State              Zip Code
                           County
                           Telephone Number
                           E-Mail Address (if known)

                                                                        Itndividualcapacity (Ofnriutcapacity


                                                                                                                                         Page2of   6
                        CASE 0:21-cv-00865-WMW-LIB Doc. 1 Filed 03/29/21 Page 3 of 7


Pro Se   l5 (Rev. l2116) Complaint for Violation of Civil Rights (Non-Prisoner)


                       Defendant No.        3

                             Name                                                 CiLv
                                                                                   (u
                                                                                       o€ fagat
                             Job or Title 0f known)                                         knor*n
                             Address



                             County
                                                                          %4y#
                             Telephone Number
                             E-Mail Address (if known)

                                                                           n      tndividual capacity   .fifomcial   capacity


                       Defendant No, 4
                             Name
                             Job or Title 0f known)
                             Address



                             County
                             Telephone Number
                             E-Mail Address (if known)

                                                                                  ndividual capacify        Official capacity

u.          Basis for Jurisdiction

            Under42U.S.C.$ lgS3,youmaysuestateorlocalofficialsforthe"deprivationofanyrights,privileges,or
            immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
            Federal Bureau of Narcotics, 403 U.S. 3BB (1971), you may sue federal officials for the violation of certain
            constitutional rights.

            A.         Are you bringing suit against           (check att that appty):


                        I    Federalofficials (aBivens claimt

                       X     Stur. or localoffrcials (a g 1983 claim)

            B.         Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
                       the Constitution and [federal laws]." 42 U.S.C. $ 1983. If you are suing under section 1983, what




            C.         Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. lf you
                       are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
                       officials?


                                                                                                                                Page 3   of'   6
                        CASE 0:21-cv-00865-WMW-LIB Doc. 1 Filed 03/29/21 Page 4 of 7


Pro Se   l5 (Rev. l2l16) Complaint for Violation of Civil Rights (Non-Prisoner)


                       Defendant No.          3

                             Name
                             Job or Title (if known)
                             Address



                             County
                             Telephone Number
                             E-Mail Address (if known)
                                                                                  Individual capacity    Official caoacifv


                       Defendant No. 4
                             Name
                             Job or Title ftfknown)
                             Address



                             County
                             Telephone Number
                              E-Mail Address (if known)

                                                                            n     tndividualtapacity     Official capacity

            Basis for Jurisdiction

            Under 42 U.S.C. $ 1983, you may sue state or local officials forthe "deprivation of any rights, privileges, or
            immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
            Federal Bureauof Narcotics,403 U.S. 3BB (1971),you may sue federal officials forthe violation of certain
            constitutional      ri   ghts.

            A.         Are you bringing suit against           (check   all that appty):

                        !     Federal officials (a Bivens claim)

                                        or localofficials (a $ 1983 claim)
                      f,Stur"
            B.         Section 1983 allows claims allegingthe "deprivation of any rights, privileges, or immunities secured by
                       the Constitution and [federal laws]." 42 U.S.C. $ 1983. If you are suing under section 1983, what
                       federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?            t

                            7z cF R g \\.4Otf                                          V o\\o'tiov-1    oF F^o/s, lrnprisoorne-ni

            C.         Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
                       are suing undey Bivens, what constitutional right(s) do you claim is/are being violated by federal
                       officialJ
                                             NO
                                                                                                                             Page 3   of   6
                   CASE 0:21-cv-00865-WMW-LIB Doc. 1 Filed 03/29/21 Page 5 of 7


Pro Se   l5 (Rev. l2116) Complaint for Violation of Civil Rights (Non-Prisoner)




            D.         Section 1983 allows defendants to be found liable only when they have acted "under color of any
                       statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
                       42 U.S.C. $ 1983. If you are suing under section 1983, explain how each defendant acted'rnder color
                       of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
                       federal law. Attach additional pages if              needed.                                     , t
                           1)      Laqe,,n Po\ig.- De.pon-trn<4f     L\l e.qot[,q                               Q.nn€ 3leA" ne
                            l)     Zaia^ Po[icg f- tteg-tt)J{w.lyltgJ.2y r:^- ,Ju.'nr Searc,hei
III.       Statement of Claim

           State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
           alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
           further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
           any cases or statutes. If more than one claim is assefted, number each claim and write a short and plain
           statement of each claim in a separate paragraph. Attach additional pages if needed.


           A.
                                                -Totrr n ee.nfre Di,ys, tE*,      't'2zO
                         r\ b";{-afu.,\,                         sfoce
                         Ao"Yi_ cJun\5ai\, rbto u*y *,H"#*r,riW
           B.          What date and approximate time did the evcnts giving rise to your claim(s)    occur?                                  i
                             r\tn^.^^r^rrrl
                         QDgcernbee L4) Lot6t A,mt, I O;30pot-12r,)
                        ,_3+_ll! o"_yo:l lll,es f#g1.Q" ch,.s.l*"_st
           C.          What are the facts r.rnderlying your clairn(s )? (For example; What happened to   you?   Who did what?
                       L[/as anyone else involved? Iltho else saw what happened?)




                                                                                                                           Page 4   of   6
                       CASE 0:21-cv-00865-WMW-LIB Doc. 1 Filed 03/29/21 Page 6 of 7


Pro Se I 5 (Rev. l2116) Complaint for Violation of   Civil Rights (Non-Prisoner)




ry.      Injuries

         If you sustained injuries related to the events alleged above, describe your injuries   and state what medical
         treatment, if any, you required and did or did not receive.




                                 rtt                           olt                 tx=tra                                                   chrJ
V.       Relief

         State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
         If requesting money damages, include the amounts of any actualdamages and/or punitive     damages claimed for
         the acts alleged. Explain the basis for these claims.




                                                                                                                          Page 5   of   6
                        CASE 0:21-cv-00865-WMW-LIB Doc. 1 Filed 03/29/21 Page 7 of 7


Pro Se   l5 (Rev. l2116) Complaint fbr Violation of Civil Rights (Non-Prisoner)



VI.        Certification and Closing

           Under Federal Rule of Civil Procedure I l, by signing below, I certifo to the best of my knowledge, information,
           and belief that this complaint: (l) is not being presented for an improper purpose, such as to harass, cause
           unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
           nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
           evidentiary supporl or, if specifically so identified, will likely have evidentiary support after a reasonable
           opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
           requirements of Rule 1L



           A.          For Parties Without an Attorney

                       I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                       served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                       in the dismissal of mv case.


                       Dateorsigning:
                                                  l'latCh               3    5, t"a t
                       Signature of Plaintiff
                       Printed Name of Plaintiff
                                                                            cze^* e_
          B.           For Attorneys

                       Date of signing:


                       Signature of Attorney
                       Printed Name of Attorney
                       Bar Number
                      Name of Law Firm
                      Address



                      Telephone Number
                      E-mail Address




                                                                                                                        Page 6   of   6
